Citation Nr: 0302009	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected bilateral pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The claimant served on active duty with the United States Air 
Force from August 1974 to service retirement on May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  That decision granted service 
connection for bilateral pes planus, effective June 1, 1996, 
evaluated as noncompensably disabling.  The claimant 
appealed, seeking a compensable rating for that disability.  
Thereafter, a rating decision of June 1997 granted an 
increased rating of 10 percent for service-connected 
bilateral pes planus.  

This case was previously before the Board on other claims in 
November 1998, at which time it was noted that the RO had 
failed to issue a Statement of the Case in response to the 
claimant's Notice of Disagreement with the rating decision of 
March 1997 which granted service connection for bilateral pes 
planus, effective June 1, 1996, evaluated as noncompensably 
disabling.  The Board referred that issue to the RO for 
issuance of a Statement of the Case addressing the issue of 
an increased rating for service-connected bilateral pes 
planus.  

Pursuant to the Board's referral, the RO provided a Statement 
of the Case addressing the issue of an increased rating for 
service-connected bilateral pes planus to the claimant and 
his representative on January 7, 1999, and the claimant 
submitted a timely Substantive Appeal (VA Form 9) perfecting 
that appeal.  

This case was previously before the Board in November 2000, 
and was remanded to the RO for additional development of the 
evidence, to include a VA orthopedic examination to determine 
the current nature and extent of his service-connected 
bilateral pes planus, including a response by the examiner to 
several specific questions.  The requirements of that Remand 
order have been satisfactorily completed.  

The record shows that the claimant requested a hearing before 
the Board sitting in Washington, DC, but subsequently 
canceled the hearings scheduled in July 1998 and in October 
2000, and no further hearing has been requested by the 
claimant.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Prior to June 9, 2001, the veteran's service-connected 
bilateral pes planus was manifested by subjective complaints 
of pain and swelling, with no objective evidence of physical 
abnormalities of the feet or of functional loss.

3.  As of June 9, 2001, the veteran's service-connected 
bilateral pes planus was manifested by a mild pronation of 
both feet, subtalar pain at the extremes of motion, increased 
pain on ambulation, dysthesia in the plantar aspect of both 
feet on prolonged standing, mild-to-moderate flare-ups of 
pain once or twice daily, the use of orthopedic shoes to 
minimize foot pain, and characteristic thick calluses on the 
plantar aspect of both feet, most pronounced in the 
metatarsal regions, indicative of pes cavus, indicative of 
some loss of function.



CONCLUSIONS OF LAW

1.  The criteria for disability rating higher than 10 percent 
for service-connected bilateral pes planus were not met prior 
to June 9, 2001.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.57, 4.59, 4.71a, 
Diagnostic Code 5276 (2002). 

2.  The criteria for a 30 percent, and no higher, for 
service-connected bilateral pes planus were met as of June 9, 
2001.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 
5276 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant served on active duty with the United 
States Air Force from August 1974 to service retirement on 
May 1996.  Bilateral pes planus was shown during active 
service, and a rating decision of March 1997 granted service 
connection for bilateral pes planus, effective June 1, 1996, 
evaluated as noncompensably disabling.  The claimant 
appealed, seeking a compensable rating for that disability, 
and a rating decision of June 1997 granted an increased 
rating of 10 percent for service-connected bilateral pes 
planus.  The claimant has continued his appeal.  

The evidence of record at the time of the grant of service 
connection for bilateral pes planus included the claimant's 
service medical records, and a report of VA orthopedic 
examination, conducted in September 1996.  That examination 
report cited his complaints of occasional numbness in both 
feet after sitting for long periods.  Examination disclosed 
that he walked with a normal gait; that light touch was 
symmetric through all dermatomes of the lower extremities; 
that reflexes were symmetric at his Achilles' tendons; and 
that there was a good subtalar range of motion, bilaterally.  
The assessment was normal feet.  

Outpatient treatment records from the VAMC, Charleston, dated 
from September 1996 to January 1997, show that in October 
1996, the claimant complained of his feet hurting all over.  
In November 1996, the claimant was seen for complaints of 
swelling in both feet when he walked.  Examination revealed a 
mild edema of both feet and a 1+ relaxation of the Achilles' 
tendons, bilaterally, and the claimant was referred to the 
Podiatry Clinic.  A November 1996 report of consultation in 
the Podiatry Clinic cited the claimant's complaints of 
morning stiffness in both feet, with pain and swelling during 
daily activities, and poor arch support.  Examination 
disclosed that the claimant was having occasional pain and 
swelling in both feet, creating problems on his current job, 
and it was noted that the claimant was obese.  The assessment 
was bilateral pes planus, symptomatic, and he was referred 
for orthopedic shoes to alleviate bilateral foot pain.  In 
January 1997, the claimant reported some relief with custom 
orthopedic shoes, although he continued to complain of 
occasional sharp pain in both feet.  

Based upon the foregoing evidence, the rating decision of 
March 1997 assigned a noncompensable evaluation for the 
claimant's service-connected bilateral pes planus, giving 
rise to this appeal.  The claimant and his representative 
were informed of that decision and of their right to appeal 
by RO letter of March 28, 1997.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in May 1997 and accepted as a Notice of 
Disagreement, the claimant asserted that his service-
connected bilateral pes planus was severe; and that he was 
receiving treatment and medication at the VAMC, Charleston.  

Outpatient treatment records from the VAMC, Charleston, dated 
from January to April 1997, show no complaint, treatment, or 
findings or diagnosis of bilateral pes planus.  Those records 
showed that pain medication was prescribed for conditions 
other than the claimant's service-connected bilateral pes 
planus.

A rating decision of June 1997 granted an increased rating of 
10 percent for service-connected bilateral pes planus, with 
the same effective date.  The claimant and his representative 
were informed of that decision and of their right to appeal 
by RO letter of June 12, 1997.  

A report of VA orthopedic examination, conducted in July 
1997, did not address the claimant's service-connected 
bilateral pes planus, but showed that he walked with a normal 
gait; that he had normal subtalar motion; that he could heel 
and toe walk; and that motor strength was 5/5 in both lower 
extremities, with 2+ Achilles' reflexes, and normal sensation 
to light touch.  

A report of VA X-ray examination of the feet, dated in 
November 1996, showed amputation of the mid and distal 
phalanx of the small toe of the left foot, while the 
remaining bones and joints of the mid and forefoot were 
unremarkable, bilaterally.  There were some abnormalities of 
the right hindfoot above the talus, while the bony 
architecture and joint architecture of the feet was 
preserved.  

Outpatient treatment records from the VAMC, Charleston, dated 
from April to November 1997, show no complaint, treatment, or 
findings or diagnosis of bilateral pes planus.  

As noted, a hearing was scheduled on July 13, 1998, before 
the Board in Washington, DC, but the claimant canceled that 
hearing.  As previously indicated, in November 1998, the 
Board referred the issue of an increased rating for service-
connected bilateral pes planus to the RO for issuance of a 
Statement of the Case addressing that issue.  That Statement 
of the Case was issued on January 7, 1999, and the claimant 
perfected that appeal by the timely filing of his Substantive 
Appeal, in which he contended that his service-connected 
bilateral pes planus was growing more severe, requiring that 
he take pain medication.  

Outpatient treatment records from the VAMC, Charleston, dated 
from November 1997 to November 1999, show that the claimant 
was seen in November 1998, at which time he indicated that he 
was jogging, and was walking four miles per day.  In April 
1999, he complained of foot numbness, while in June 1999, it 
was indicated that he needed new arch supports and that 
prosthetics requested an evaluation by the Podiatry Clinic.  

A report of VA orthopedic examination, conducted in July 
1997, did not address the claimant's service-connected 
bilateral pes planus, but showed that he walked with a normal 
gait, and that deep tendon reflexes were present at the 
Achilles' tendons.  

As noted, this case was previously before the Board in 
November 2000, and was remanded to the RO for additional 
development of the evidence, to include a VA orthopedic 
examination to determine the current nature and extent of his 
service-connected bilateral pes planus, including a response 
by the examiner to several specific questions.  

Pursuant to the Board's Remand order, an RO letter of January 
30, 2001, asked the claimant to complete and submit medical 
record release authorizations (VA Forms 21-4142) showing the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers from whom he had received 
treatment for his service-connected bilateral pes planus.  He 
did not respond.

A report of VA podiatry examination, conducted in June 2001, 
cited the claimant's complaints of increased pain on 
ambulation, dysthesia in the plantar aspect of both feet on 
prolonged standing, and mild-to-moderate flare-ups of pain 
once or twice daily.  The claimant stated that the painful 
flare-ups do not interfere with work-related activity.  
Examination disclosed a mild pronation of both feet, subtalar 
pain at the extremes of motion, the use of orthopedic shoes 
to minimize foot pain, and characteristic thick calluses on 
the plantar aspect of both feet, most pronounced in the 
metatarsal regions, indicative of pes cavus, indicative of 
some loss of function; without objective clinical findings of 
an altered or antalgic gait, ligament laxity, swelling of the 
feet, tenderness on palpation of the feet, inward 
displacement and/or severe spasms of the Achilles tendon with 
manipulation of the feet, or X-ray evidence of arthritic 
changes.  The assessment was mild-to-moderate bilateral pes 
planus, with a fair amount of symptomatic relief while 
wearing orthopedic shoes.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for pes planus.  In such cases, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board has reviewed the medical 
evidence of record as it pertains to the disability at issue 
from the date of the initial rating evaluation.  Fenderson, 
id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, as in this case, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995). 

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise.  In severe cases there 
is gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction.  Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.  38 C.F.R. Part 4, § 4.57 (2002).

The record shows that the claimant's feet were normal on his 
service entrance examination, but bilateral foot pain was 
noted during active service and attributed to bilateral pes 
planus.  Thus, the claimant's service-connected bilateral pes 
planus is not congenital, but acquired, within the meaning of 
38 C.F.R. Part 4, § 4.57 (2002).  The Board further notes 
that there is no evidence that the claimant has arthritis of 
the feet, and the provisions of 38 C.F.R. §  4.45 and 4.59 
(2002), addressing rating disability from arthritis, are thus 
inapplicable to this claim.  

Acquired pes planus (flatfoot), bilateral or unilateral, will 
be rated as 10 percent disabling when moderate, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet; as 30 percent disabling when bilateral and severe, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities; and as 50 percent disabling when bilateral and 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2002).

To reiterate, the Board can apply staged ratings to the 
veteran's service-connected condition if warranted by the 
evidence.  See Fenderson, supra.  In this case, for the 
reasons given below, the Board concludes such action is 
warranted.


Initially, it must be noted that at no point during the 
pendency of this appeal has the medical evidence shown the 
veteran has any of the symptoms associated with pronounced 
pes planus.  He does not have marked pronation.  The most 
recent VA examination showed mild pronation.  There is no 
evidence of extreme tenderness of the plantar surfaces of the 
feet or marked inward displacement and severe spasm of the 
Achilles tendon with manipulation of the feet.  Again, there 
is no X-ray evidence of arthritic changes.  Therefore, at no 
time were the criteria for a 50 percent rating met.

The Board also concludes that the medical evidence prior to 
the VA examination conducted on June 6, 2001, did not show 
that a rating higher than 10 percent was warranted.  The 
veteran's complaints were primarily of pain and swelling, 
especially with use, although the level of any functional 
loss was clearly negligible as reflected by the 1999 notation 
that he could walk and/or jog for several miles.  The only 
abnormal finding was relaxation of the Achilles tendon 
(indicative of pes planus).  Several medical records actually 
report the veteran's feet were normal, and his gait was 
reported at all times as normal.  The assigned 10 percent 
rating was granted by the RO based on the veteran's 
complaints of pain and swelling.  See June 1997 rating 
decision.  Otherwise, there was a lack of evidence indicative 
of moderate pes planus as defined by regulation.  There was 
no objective evidence of shift of the weight-bearing line 
over or medial to the great toe or inward bowing of the 
Achilles tendon.  At most, the veteran had pain with use of 
the feet, and it was on that basis that the 10 percent rating 
was assigned, as indicated above.  Therefore, since the 
assigned 10 percent evaluation under Diagnostic Code 5276 
contemplated pain on manipulation and use, consideration of 
additional functional loss due to pain and weakness under 
38 C.F.R. § 4.40 is not indicated.  38 C.F.R. § 4.14 (2002).  
There were certainly no findings of a severe level of 
disability, such as any deformity of the foot, swelling, or 
callosities.  

Accordingly, the Board finds that the evidence prior to 
June 9, 2001, did not show that a rating higher than 10 
percent was warranted.  With the VA examination on June 9, 
2001, additional findings were shown.  The veteran still 
lacks some of the symptoms of a severe disability.  For 
example, there are no objective indications of swelling on 
use.  However, he does not need to show that every symptom is 
present to be assigned a higher rating.  Resolving all 
reasonable doubt in his favor, the Board concludes a 30 
percent rating is warranted from June 9, 2001, the date the 
medical evidence first shows the criteria for such a rating 
were met.  See Fenderson.

The Board recognizes that the VA examiner in June 2001 
classified the severity of the veteran's pes planus as mild 
to moderate.  Such an opinion, although certainly pertinent, 
is not conclusive as to the rating to be assigned.  VA's 
rating schedule lists very specific symptoms associated with 
a severe pes planus disability, and the veteran has some of 
those symptoms.  In other words, regardless of the examiner's 
opinion that those symptoms amount to no more than a mild to 
moderate disability, the law states otherwise.

With the VA examination on June 9, 2001, two abnormal 
findings were shown for the first time - pronation deformity 
and characteristic callosities.  These findings were 
important not only because they are listed as criteria for 
assigning a 30 percent rating, but also because they 
represent progression of the veteran's disability, in that 
his feet now evidence physical changes due to his disorder.  
Although the degree of pronation was classified as mild, the 
rating criteria only specify that some degree of pronation be 
present, and that any degree of pronation is representative 
of a "marked deformity."  The VA examination also showed 
the veteran has subtalar pain at the extremes of motion, with 
increased pain on ambulation - sufficient to conclude that he 
has "accentuated" pain with use.  He complained of 
dysthesia in the plantar aspect of both feet on prolonged 
standing.  He also experiences flare-ups of pain once or 
twice daily, which, although classified as mild, must still 
be considered as indicative of further functional loss.  The 
use of orthopedic shoes does minimize foot pain.  That report 
noted, however, that the claimant stated that the painful 
flare-ups do not interfere with work-related activity.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for service-connected bilateral pes planus was not warranted 
prior to June 9, 2001, but that the evidence is at least in 
equipoise as to whether the criteria for a 30 percent rating 
were met as of June 9, 2001.  The preponderance of the 
evidence is against assigning a higher (50 percent) rating 
because there is a lack of objective evidence showing those 
criteria are met. 

III. Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

The record shows that the claimant and his representative 
were notified of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) by RO letter of March 16, 2002.  
That letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In addition, that RO letter informed 
the claimant and his representative of VA's duty to assist 
him by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to his claim; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  The veteran did not respond to this 
letter.  He also did not respond to a letter previously sent 
to him in January 2001, pursuant to a Board remand, which 
asked him for information as to where he was treated for this 
condition.  Therefore, there is no indication that any 
treatment records exist which would be pertinent to this 
claim, but which were not obtained by the RO.

The Statement of the Case provided the claimant and his 
representative on January 7, 1999, notified the claimant and 
his representative of the issue addressed, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations governing increased ratings, the pertinent 
sections of VA's Schedule for Rating Disabilities, the 
decision reached, and the reasons and bases for that 
decision.  Similar information was given to the claimant and 
his representative in a Supplemental Statement of the Case 
provided them on June 28, 2001.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.  The RO has 
obtained the claimant's complete service medical records and 
all available private or VA records identified by the 
claimant, and he had been afforded VA examinations.  There is 
no objective evidence indicating that there has been a 
material change in the severity of his pes planus since he 
was last examined.  There are no records suggesting an 
increase in disability has occurred as compared to the last 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).  Neither the appellant nor his representative 
have argued a notice or duty to assist violation under the 
VCAA, and the Board finds that there is no question that the 
claimant was fully notified and aware of the type of evidence 
required to substantiate his claim.  As noted, the claimant 
was twice scheduled for hearings before the Board, and 
canceled those hearings.  

In view of the extensive factual development in the case, as 
demonstrated by the Board's November 2000 Remand and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claimant's appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).
















	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for service-
connected bilateral pes planus is denied prior to June 9, 
2001.  

Entitlement to a 30 percent rating for service-connected 
bilateral pes planus is granted as of June 9, 2001, subject 
to the regulations governing payment of monetary benefits.


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

